     Case 3:20-cv-00370-BAS-MSB Document 4-2 Filed 03/31/20 PageID.58 Page 1 of 3



 1 JENNER & BLOCK LLP
   Kate T. Spelman (Cal. Bar No. 269109)
 2
   kspelman@jenner.com
 3 633 West 5th Street, Suite 3600
 4 Los Angeles, CA 90071-2054
   Telephone: (213) 239-5100
 5 Facsimile: (213) 239-5199
 6
   Counsel for Defendants
 7 Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz
 8
                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
      SEAN BURKE and JAMES POMERENE,               Case No. 3:20-cv-00370-BAS-MSB
11    Individually and on Behalf of All Others
12    Similarly Situated,                          DECLARATION OF THOMAS
                     Plaintiffs,                   MULCAIRE IN SUPPORT OF
13                                                 DEFENDANTS CLEARVIEW AI,
      v.
14                                                 INC., TON-THAT, AND
                                                   SCHWARTZ’S MOTION TO
15    CLEARVIEW AI, INC., a Delaware               TRANSFER VENUE AND
      Corporation; HOAN TON-THAT, an               STAY CASE PENDING DECISION
16    Individual; RICHARD SCHWARTZ, an             ON TRANSFER
17    Individual; and DOES 1 through 10,
      inclusive,
18
                    Defendants.
19
20
21
22
23
24
25
26
27
28            DECLARATION IN SUPPORT OF MOTION TO TRANSFER VENUE AND STAY
                                                         CASE NO. 3:20-CV-00370-BAS-MSB
     Case 3:20-cv-00370-BAS-MSB Document 4-2 Filed 03/31/20 PageID.59 Page 2 of 3




 1   I, Thomas Mulcaire, hereby declare:
 2           1.   I am General Counsel at Clearview AI, Inc. (“Clearview”), and I have served
 3   in this role since September 2019. My duties as General Counsel include planning and
 4   executing our regulatory compliance strategy, communications, handling contractual
 5   matters and managing outside counsel in litigation. I am familiar with Clearview’s
 6   operations, including its information technology and sales operations. I have personal
 7   knowledge of the facts described below, and if called as a witness, could and would testify
 8   competently thereto.
 9           2.   Clearview is a Delaware corporation with its headquarters and principal
10   place of business in New York.
11           3.   Clearview is a technology company that collects publicly available images
12   on the internet and organizes them into a searchable database, which can then be searched
13   by licensed users.
14           4.   Clearview’s technology searches the “open web” and public sources for
15   image files, and downloads the files and webpage URL into a database. Anyone with
16   internet capability is able to access the files that Clearview collects for use in its database.
17   Any images collected by Clearview were accessible to Clearview from its place of
18   business in New York.
19           5.   Clearview has eight full-time employees, the majority of whom work in New
20   York.
21           6.   The company was co-founded in 2017 by Richard Schwartz and Hoan Ton-
22   That. Ton-That also serves as the company’s chief executive officer. Ton-That manages
23   information technology matters for Clearview and Schwartz manages sales. Ton-That
24   and Schwartz are both residents of New York.
25
26
27
28                                                1
                   DECLARATION IN SUPPORT OF MOTION TO TRANSFER VENUE AND STAY
                                                                CASE NO. 3:20-CV-00370-BAS-MSB
     Case 3:20-cv-00370-BAS-MSB Document 4-2 Filed 03/31/20 PageID.60 Page 3 of 3




 1         7.      The servers hosting the data necessary for Clearview’s business are located
 2   in New York. Some of Clearview’s servers are also located in New Jersey. Any images
 3   retrieved by Clearview are stored on these servers.
 4         8.      Clearview does not have any employees, real estate, servers, or facilities in
 5   California.
 6         9.      Litigation is pending against Clearview in the U.S. District Court for the
 7   Southern District of New York, including the cases Calderon v. Clearview AI, Inc. and
 8   Broccolino v. Clearview AI, Inc. The complaints for these cases are attached to this
 9   declaration as Exhibit 1 and Exhibit 2.
10
11         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
12   is true and correct. Executed on March 31, 2020.
13   New York, New York
     March 31, 2020.
14
15
16                                                         _________________
17                                                          Thomas Mulcaire
18
19
20
21
22
23
24
25
26
27
28                                                2
                   DECLARATION IN SUPPORT OF MOTION TO TRANSFER VENUE AND STAY
                                                                CASE NO. 3:20-CV-00370-BAS-MSB
